Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyomi Ohara on 19 April 2022.
The application has been amended as follows: 
1. (Currently Amended)  A cathode active material for a lithium secondary battery comprising:
a nickel-based cathode active material core comprising a lithium metal oxide, and having inner grain boundaries; and
a coating layer disposed on a surface and the inner grain boundaries of the nickel-based cathode active material core;
wherein the coating layer comprises a metal carbide, and the metal carbide is contained in the coating layer in an amount of 0.5 to 2 mol%, and
	the metal carbide comprises a carbide of at least one metal selected from a group consisting of nickel (Ni), cobalt (Co), titanium (Ti), iron (Fe), manganese (Mn), vanadium (V), copper (Cu), zirconium (Zr), zinc (Zn), molybdenum (Mo) and tungsten (W).

2. (Cancelled)	

3. (Canceled)

4. (Original)	The cathode active material of claim 1, wherein the lithium metal oxide comprises at least one compound represented by a formula selected from a group consisting of LixMn1-yM'yA2, LixMn1-yM'yO2-zXz, LixMn2O4-zXz, LixMn2-yM'yA4, LixCo1-yM'yA2, LixCo1-yM'yO2-zXz, LixNi1-yM'yA2, LixNi1-yM'yO2-zXz, LixNi1-yCoyO2-zXz, LixNi1-y-zCoyM'zAα, LixNi1-y-zCoyM'zO2-αXα, LixNi1-y-zMnyM'zAα, and LixNi1-y-zMnyM'zO2-αXα (where 0.95≤x≤1.1, 0≤y≤0.5, 0≤z≤0.5, and 0<α≤2), 
wherein, M' is at least one element selected from a group consisting of aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), chromium (Cr), iron (Fe), magnesium (Mg), strontium (Sr), vanadium (V), ruthenium (Ru), tin (Sn), titanium (Ti), arsenic (As), molybdenum (Mo) and a rare earth element, A is an element selected from a group consisting of oxygen (O), fluorine (F), sulfur (S) and phosphorous (P), and X is an element selected from a group consisting of fluorine (F), sulfur (S) and phosphorus (P). 

5. (Previously Presented) A lithium secondary battery, comprising:
a cathode comprising a cathode active material comprising a nickel-based cathode active material core comprising a lithium metal oxide and a coating layer disposed on a surface and inner boundaries of the nickel-based cathode active material core, wherein the coating layer comprises a metal carbide, and the metal carbide is contained in the coating layer in an amount of 0.5 to 2 mol% and the metal carbide comprises a carbide of at least one metal selected from a group consisting of nickel (Ni), cobalt (Co), titanium (Ti), iron (Fe), manganese (Mn), vanadium (V), copper (Cu), zirconium (Zr), zinc (Zn), molybdenum (Mo) and tungsten (W);
an anode; and
an electrolyte.

6. (Rejoined – Currently Amended)	A method of manufacturing [[a]] the cathode active material for a lithium secondary battery according to claim 1, the method comprising:
dry mixing [[a]] the metal carbide with [[a]] the core comprising [[a]] the lithium metal oxide to prepare a mixture; and
forming [[a]] the metal carbide coating layer on [[a]] the surface and the inner grain boundaries of the core by heating the mixture.

7. (Rejoined) The method of claim 6, wherein the dry mixing comprises at least one selected from a group consisting of a planetary ball mill method, a low speed ball mill method, a high speed ball mill method, a hybridization method and a mechanofusion method.

8. (Rejoined) The method of claim 6, wherein the metal carbide is contained in the coating layer in an amount of 0.5 to 2 mol%.

9. (Rejoined) The method of claim 6, wherein a temperature for the heating is 600 to 700 °C.

10. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of nickel (Ni).

11. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of cobalt (Co).

12. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of titanium (Ti).

13. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of iron (Fe).

14. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of manganese (Mn).

15. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of vanadium (V).

16. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of copper (Cu).

17. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of zirconium (Zr).

18. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of zinc (Zn).

19. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of molybdenum (Mo).

20. (Previously Presented)	The cathode active material of claim 1, wherein the metal carbide comprises a carbide of and tungsten (W).

Election/Restrictions
Claim 1 is allowable. The restriction requirement between method and product made, as set forth in the Office action mailed on 7 October 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the method of making claims is withdrawn.  Claims 6-9, directed to a method of making the allowable product is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 24 March 2022 are persuasive.  Specifically, the prior art of record (Kim et al. US PG PUB 2012/0326079) forms the materials in a different manner and therefore the presence of the metal carbide at the grain boundaries is not necessarily present.  Further, additional prior art such as Kim et al. (USP 10,305,100 newly cited) teach the presence of a boron carbide coating, however the amendment above specifies that the metal carbide is a particular metal which is not embraced by Kim et al.  The claimed cathode active material including a nickel-based cathode active material core and a metal carbide in an amount of 0.5 to 2 mol% is reasonably commensurate in scope with the results shown in Table 1 of the instant specification which shows an unexpected increase in capacity retention for the claimed cathode active material including a particular metal carbide in the claimed amount. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723